Citation Nr: 1025336
Decision Date: 07/07/10	Archive Date: 09/09/10

Citation Nr: 1025336	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  04-20 500	)	DATE JUL 07 2010
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for reactive changes of the thoracolumbar spine prior to 
April 8, 2005.  

2.  Entitlement to an initial disability rating in excess of 40 
percent for reactive changes of the thoracolumbar spine since 
April 8, 2005.

(The issues of entitlement to increased ratings for a skin 
disorder are addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The Veteran served on active duty from July 1970 to September 
1974, and April 1976 to June 2002.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  This appeal stems from an initial rating assigned 
following a grant of service connection, and the RO has assigned 
staged ratings reflecting its determination that an increased 
severity of symptoms has been factually demonstrated during the 
appeal period.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The issues listed on the title page have been phrased to reflect 
that staged ratings are in effect.  

In August 2007, the Board denied the Veteran's claim for 
increased initial ratings.  In correspondence received in 
December 2007, the Veteran filed a motion for reconsideration 
limited to the issues listed on the title page, essentially 
arguing that the Board's decision failed to consider the results 
from radiologic studies of the lumbar and thoracic spines 
conducted in July 2006.  In June 2008, a Deputy Vice Chairman of 
the Board granted the Veteran's motion for reconsideration of the 
Board's August 2007 decision denying higher initial ratings for 
reactive changes of the thoracolumbar spine.  The Board then 
issued a September 2008 remand decision which replaced the prior 
Board decision which had been vacated by the grant of 
reconsideration.  38 U.S.C.A. § 7103(b)(1)(B)(3) (West 2002); 
see also VAOPGCPREC 70-91, VAOPGCPREC 89-90.  

The actions ordered by the Board within the September 2008 remand 
have been completed and this case is appropriately before the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Prior to April 8, 2005, the Veteran's reactive changes of the 
thoracolumbar spine have resulted in near full range of motion, 
albeit with pain, and no neurological impairment.  

2.  Commencing April 8, 2005, the Veteran's reactive changes of 
the thoracolumbar spine have resulted in at least some range of 
motion loss, and incapacitating episodes of less than 6 weeks in 
the past 12 months.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 
percent prior to April 8, 2005, for reactive changes of the 
lumbar and thoracic spine have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292 (effective prior to September 26, 
2003); Diagnostic Codes 5235-5243 (effective September 26, 2003).  

2.  The criteria for a disability rating in excess of 40 percent 
since April 8, 2005, for reactive changes of the thoracolumbar 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5292 
(effective prior to September 26, 2003); Diagnostic Codes 5235-
5243 (effective September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claim, has notified him of the information and 
evidence necessary to substantiate the claim, and has fully 
disclosed VA's duties to assist him.  In April 2003, November 
2007, and May 2009 letters, the Veteran was notified of the 
information and evidence needed to substantiate and complete the 
claim on appeal.  Additionally, the November 2007 letter provided 
him with the general criteria for the assignment of an effective 
date and initial rating.  Id.  

The Board notes that, in the present case, complete notice was 
also not issued prior to the June 2002 adverse determination on 
appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  Nevertheless, VA rectified any timing error in providing 
notice to the Veteran and subsequently readjudicating his claim 
on several occasions, most recently in December 2009.  Id; see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).  

The Board further observes that in Vazquez-Flores v. Peake, 22 
Vet App. 137 (2008), the Court held that more specific notice was 
necessary for an increased rating claim, to include providing the 
applicable rating criteria.  Because the claim for a higher 
initial rating for the Veteran's service-connected disability is 
a downstream issue from that of service connection, Vazquez 
notice was not required when the RO developed this claim.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003); Dingess v. Nicholson, 19 Vet. 
App. 473, 491 (2006).  Moreover, Vazquez-Flores was recently 
overruled in part, eliminating the requirement that such notice 
must include information about the diagnostic code under which a 
disability is rated, and notice about the impact of the 
disability on daily life.  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (2009).  In any event, though not required, the Veteran 
was provided with the specific language of the various diagnostic 
criteria in post-adjudicatory documents.  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  He 
has also been afforded VA medical examination on several 
occasions, most recently in September 2009.  The Board notes that 
the VA examination report contains sufficiently specific clinical 
findings and informed discussion of the pertinent history and 
clinical features of the disability on appeal and is adequate for 
purposes of this appeal.  The Board is not aware, and the Veteran 
has not suggested the existence of, any additional pertinent 
evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claims at this time is 
warranted.  

II.  Increased rating-Thoracolumbar spine disability

The Veteran seeks increased initial ratings for his reactive 
changes of the thoracolumbar spine.  This disability is rated as 
10 percent disabling prior to April 8, 2005, and 40 percent 
thereafter.  Disability evaluations are based upon the average 
impairment of earning capacity as contemplated by the schedule 
for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2009).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  When, 
however, the assignment of initial ratings is under 
consideration, the level of disability in all periods since the 
effective date of the grant of service connection must be taken 
into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In 
cases in which a reasonable doubt arises as to the appropriate 
degree of disability to be assigned, such doubt shall be resolved 
in favor of the veteran.  38 C.F.R. § 4.3 (2009).  Where there is 
a question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2009).  

Within a June 2002 rating decision, the RO granted the Veteran 
service connection and a 10 percent initial rating for reactive 
changes of the lumbar spine.  The RO also granted him service 
connection and a noncompensable (zero percent) rating for 
reactive changes of the thoracic spine.  The effective date for 
both awards was July 1, 2002.  The Board observes, however, that 
rating the Veteran's lumbar and thoracic spine separately 
violates the anti-pyramiding provision of 38 C.F.R. § 4.14, which 
states that the evaluation of the "same disability" or the 
"same manifestation" under various diagnoses is to be avoided.  
In Esteban v. Brown, 6 Vet. App. 259 (1994), the United States 
Court of Appeals for Veterans Claims (Court) held that, for 
purposes of determining whether the appellant is entitled to 
separate ratings for different problems or residuals of an 
injury, such that separate evaluations do not violate the 
prohibition against pyramiding, the critical element is that none 
of the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions.  Because the symptoms involving the 
Veteran's reactive changes of the lumbar and thoracic spine 
produce identical symptoms, i.e., limitation of motion of the 
lumbar spine, they will be rated as one disability.

Indeed, the RO came to this same conclusion when it issued a 
rating decision in July 2006 in which it recharacterized the 
disability on appeal as a single disorder of the lumbar and 
thoracic spine and assigned a 40 percent rating for this 
disability, effective April 8, 2005.  The Board accepts the RO's 
recharacterization of the issue on appeal.  

Additionally, because the RO did not grant a 40 percent rating 
back to the effective date of claim, July 1, 2002, the following 
two issues are on appeal before the Board:  (1) entitlement to an 
initial disability rating in excess of 10 percent for reactive 
changes of the lumbar and thoracic spine prior to April 8, 2005; 
and (2) entitlement to a disability rating in excess of 40 
percent for reactive of the thoracolumbar spine since April 8, 
2005.  

During the course of this appeal, the diagnostic criteria for the 
evaluation of spinal disabilities were modified.  Effective 
September 25, 2003, VA revised the criteria for the evaluation of 
diseases and injuries of the spine.  See 68 Fed. Reg. 51454-58 
(August 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-43).  When a law or regulation changes while an appeal 
is pending, the version most favorable to the claimant applies, 
absent legislative intent to the contrary.  See Dudnick v. Brown, 
10 Vet. App. 79 (1997).  Revised statutory or regulatory 
provisions, however, may not be applied to any time period before 
the effective date of the change.  See 38 U.S.C.A. § 7104(c) 
(West 2002); VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 
12 Vet. App. 55, 57 (1998).  

Within the April 2004 Statement of the Case and subsequent 
supplemental statements of the case, the Veteran's pending appeal 
was reconsidered in light of the revised criteria thereafter.  
Therefore, no prejudice to the Veteran's exists in the Board's 
adjudication of this issue at this time.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (2002).  

The revision to the diagnostic criteria for spinal disabilities 
amended the Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
to institute a general rating formula for evaluating diseases and 
injuries of the spine, including lumbosacral strain under 
Diagnostic Code 5237, spinal stenosis under Diagnostic Code 5238, 
degenerative arthritis of the spine under Diagnostic Code 5242, 
and intervertebral disc syndrome under Diagnostic Code 5243.  
These subsequent changes are noted below.  

Prior to the regulatory changes, limitation of motion of the 
lumbosacral spine was rated under Diagnostic Code 5292.  Under 
this Code, a 10 percent rating was assigned for slight limitation 
of motion, a 20 percent rating was assigned for moderate 
limitation of motion, and a 40 percent evaluation was assigned 
for severe limitation of motion was required.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  A 40 percent rating represented the 
maximum schedular rating under Diagnostic Codes 5292.  

The Board observes that the words "slight," "moderate," and 
"severe" are not defined in the Rating Schedule.  The Schedule 
for Rating Disabilities, however, provides some guidance by 
listing normal ranges of motion of the thoracolumbar spine for VA 
purposes to be 90 degrees of flexion, 30 degrees of extension, 
30 degrees of lateral flexion, and 30 degrees of rotation.  See 
Schedule for Rating Disabilities effective September 26, 2003, 
Plate V. 68 Fed. Reg. 51,458 (Aug. 27, 2003).  

Subsequent to the regulatory changes, degenerative disc disease 
and other disabilities of the spine may be rated under the 
General Rating Formula for Diseases and Injuries of the Spine, 
which provides the following:  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, or 
aching in the area of the spine affected by 
residuals of injury or disease
Unfavorable ankylosis of the entire spine
	100

Unfavorable ankylosis of the entire 
thoracolumbar spine	50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire 
thoracolumbar spine	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of 
the entire cervical spine	30

Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the 
combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion 
of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait 
or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis	20

Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater 
than 235 degrees; or, combined range of 
motion of the cervical spine greater than 
170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 
percent or more of the height	10


Note (1):  Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 
45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral flexion, 
and left and right rotation.  The normal 
combined range of motion of the cervical 
spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component 
of spinal motion provided in this note are 
the maximum that can be used for 
calculation of the combined range of 
motion.

Note (3):  In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or other 
factors not the result of disease or injury 
of the spine, the range of motion of the 
spine in a particular individual should be 
considered normal for that individual, even 
though it does not conform to the normal 
range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that 
the range of motion is normal for that 
individual will be accepted.

Note (4):  Round each range of motion 
measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is 
fixed in flexion or extension, and the 
ankylosis results in one or more of the 
following: difficulty walking because of a 
limited line of vision; restricted opening 
of the mouth and chewing; breathing limited 
to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6):  Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is unfavorable 
ankylosis of both segments, which will be 
rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Code 5242 (2009).  

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on the 
total duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 (the combined rating 
table) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all other 
disabilities, whichever method results in the higher evaluation.  

Prior to the regulatory revisions, Diagnostic Code 5293 awarded 
the following: pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site of 
the diseased disc, with little intermittent relief, warranted a 
60 percent evaluation.  Severe intervertebral disc syndrome, with 
recurring attacks and with intermittent relief, warranted a 40 
percent evaluation.  Moderate intervertebral disc syndrome with 
recurring attacks warranted a 20 percent evaluation.  Mild 
intervertebral disc syndrome warranted a 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Using the revised criteria, intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months warranted a 60 percent 
evaluation.  With incapacitating episodes having a total duration 
of at least 4 weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted.  With 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months, a 20 
percent evaluation is warranted.  With incapacitating episodes 
having a total duration of at least 1 week but less than 2 weeks, 
a 10 percent rating is warranted.  An "incapacitating episode" 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a physician 
and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243, Note 1 (2009).  

When evaluating musculoskeletal disabilities, the Board must also 
consider whether a higher disability evaluation is warranted on 
the basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic 
code pertaining to limitation of motion.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  





A.  Prior to April 8, 2005

The Board must first consider entitlement to an initial 
disability rating in excess of 10 percent prior to April 8, 2005.  
During the period, both the prior and revised rating criteria 
must be considered, as applicable.  

Upon receipt of his claim, a VA medical examination was afforded 
the Veteran in January 2002.  He reported a long history of low 
back pain following an episode of heavy lifting.  At that time, 
his spine demonstrated flexion to 80 degrees, extension to 40 
degrees, rotation to 90 degrees bilaterally, and normal lateral 
flexion, all of which were without pain.  An X-ray of the 
lumbosacral spine indicated normal vertebral heights and intact 
disc spaces, with minor marginal spurring at L4, T11-12, and T12-
L1.  No significant abnormalities were noted, and the impression 
was of an essentially normal study for the Veteran's age.  

Applying the above criteria to the facts of this case, the Board 
finds that the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the Veteran's 
thoracolumbar spine disability for the period prior to April 8, 
2005.  Considering first the prior criteria for limitation of 
motion of the lumbosacral spine, the Board finds near full range 
of motion of the low back, according to the January 2002 
examination report, which is suggestive of only slight limitation 
of motion.  Therefore, an initial rating in excess of 10 percent 
is not warranted for this time period under the prior diagnostic 
criteria.  

Under the amended rating criteria, the Veteran's thoracolumbar 
spine clearly demonstrates flexion greater than 60 degrees and a 
combined range of motion greater than 120 degrees.  In this 
regard, the January 2002 VA examination report lists flexion of 
80 degrees, with a combined range of motion greater than 120 
degrees, thereby precluding a 20 percent disability rating under 
the newly revised General Rating Formula for Diseases and 
Injuries of the Spine.  There is also no evidence of any muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  Thus, prior to April 8, 2005, there is no 
basis for a disability rating in excess of 10 percent under 
applicable rating criteria pertaining to limitation of motion, 
even with consideration of the veteran's complaints of pain.  

The Board also finds that a disability rating in excess of 10 
percent is not warranted based on functional loss due to pain, 
weakness, fatigability, or incoordination of the lumbar spine.  
See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 202 
(1995).  Because the VA examiner in January 2002 indicated that 
all movements were without pain, there is simply no basis to 
assign a disability rating in excess of 10 percent under these 
provisions.  Additionally, because the Veteran denied radiation 
of his low back pain into the lower extremities on examination in 
January 2002, and objective evaluation did not reflect 
neurological impairment, the prior or revised criteria for 
intervertebral disc syndrome are not pertinent to the time period 
in question.  

The Board thus concludes that the Veteran's thoracolumbar spine 
does not meet the criteria for a disability rating greater than 
10 percent under applicable rating criteria for the entire period 
prior to April 8, 2005.  

B.  Since April 8, 2005

The RO has assigned a 40 percent disability rating for the 
Veteran's thoracolumbar spine disability based on findings 
contained in a VA examination performed on April 8, 2005.  
Because 40 percent is the maximum rating available under the 
Diagnostic Code 5292, an increased rating is only available under 
the revised criteria by showing that the thoracolumbar spine is 
ankylosed.  

The April 2005 VA examination report indicates a continuing 
history of dull pain in the mid and low back.  The Veteran 
reported increased pain with activity, but denied periods of 
incapacitation.  Range of motion testing indicated forward 
flexion to 50 degrees, with pain after 30 degrees, extension to 
20 degrees, with pain after 10 degrees, lateral flexion of 20 
degrees to the right and 10 degrees to the left, and rotation of 
20 degrees bilaterally.  Straight leg raising was positive 
bilaterally.  Sensation was intact, but reflexes were diminished, 
at 1+/4.  Muscle strength was 5+/5 bilaterally in the lower 
extremities.  A June 2006 CT scan indicated degenerative disc 
disease and extensive thoracic spondylosis.  A July 2006 MRI was 
negative for significant thoracic spondyloarthropathy, but did 
indicate diffuse idiopathic skeletal hyperostosis.  

An August 2007 private treatment report reflects the Veteran's 
complaints of worsening low back pain.  His pain traveled down 
his thoracic spine into his lumbar region and his lower 
extremities.  Range of motion testing indicated extension to 10 
degrees and flexion sufficient to touch the floor.  Sensation was 
diminished in the left leg.  Lumbar and thoracic spondylosis were 
diagnosed, and the Veteran was given medication.  

Most recently, the Veteran was afforded a VA examination in 
September 2009, at which time he reported pain between his 
shoulder blades and in the mid-lumbar region.  He also reported 
numbness of the left lower extremity.  He reported flare-ups of 
his pain occurring 3-4 times per year and lasting approximately 
one hour.  He also reported one episode in the past 12 months of 
bedrest recommended by a physician, lasting two days.  A prior 
history of physical therapy was noted, without long-term benefit.  
On objective examination, his posture and gait were within normal 
limits.  Bilateral symmetry of the back and neck were observed, 
and he was without gross scoliosis, exaggerated kyphosis, or 
lordosis.  No spasms were palpable.  Tenderness to palpation was 
noted.  Deep tendon reflexes were 2+/4, with equal bilateral 
patella and Achilles reflexes.  He was without atrophy or 
hypertrophy.  Strength was within normal limits for his age.  
Sensation was within normal limits, with the exception of some 
numbness of the left anterior-lateral lower leg.  Range of motion 
testing indicated forward flexion to 70 degrees, extension to 20 
degrees, lateral flexion to 20 degrees bilaterally, and lateral 
rotation to 20 degrees, all with pain reported.  No additional 
limitation of motion was noted secondary to painful or repetitive 
motion, tenderness, spasm, edema, fatigability, lack of 
endurance, weakness, or related factors.  X-rays of the thoracic 
and lumbar spine indicated hypertrophic degenerative changes and 
spurring.  A June 2008 MRI confirmed multilevel degenerative disc 
disease and facet arthropathy, without central or foraminal 
stenosis.  

After considering the totality of the record, the Board finds the 
preponderance of the evidence to be against the award of a 
disability rating in excess of 40 percent for the Veteran's 
reactive changes of the thoracolumbar spine commencing April 8, 
2005.  He has not displayed unfavorable ankylosis of the entire 
thoracolumbar spine, as would warrant an increased rating of 60 
percent under the general criteria for spinal disabilities.  
According to all examination reports of record, the Veteran has 
had some forward flexion on objective evaluation at all times 
during the pendency of this appeal.  Overall, the evidence does 
not demonstrate consistent limitation of forward flexion of the 
thoracolumbar spine to equate to unfavorable ankylosis, as would 
support a 60 percent rating.  Additionally, while the Veteran has 
reported weakness, pain, pain on motion, fatigability, and 
incoordination with repetitive use of the spine, no examiner has 
suggested these findings result in additional limitation of 
motion.  See DeLuca, 8 Vet. App. at 202. 

Finally, as the Veteran has neurological impairment secondary to 
his thoracolumbar spine disorder, evaluation under the criteria 
for intervertebral disc syndrome must also be considered.  As 
noted above, a 40 percent rating requires incapacitating episodes 
having a total duration of at least 4 weeks but less than six 
weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2009).  According to the most recent examination 
report of record, he has had incapacitating episodes of no more 
than a few days in the past 12 months; thus, these episodes are 
insufficient in frequency and duration to support a disability 
rating in excess of 40 percent.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009).  Both his March 2006 and July 2007 
VA examination reports were negative for any evidence of 
incapacitating episodes in the past 12 months.  Overall, the 
preponderance of the evidence is against the award of a 
disability rating of 40 percent or higher due to incapacitating 
episodes caused by the Veteran's service-connected spinal 
disability.  Additionally, because the Veteran has not displayed 
a level of disability in excess of that currently displayed, a 
staged rating, other than as already awarded, is not warranted at 
the current time.  See Fenderson, 12 Vet. App. at 119.  

Consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009) (claim for an increased rating includes 
consideration of whether a total disability rating by reason of 
individual unemployability is warranted under the provisions of 
38 C.F.R. § 4.16).  Disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2009).  To accord justice in an exceptional 
case where the schedular standards are found to be inadequate, 
the RO is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with the 
average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) 
(2009).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  The Board observes the 
Veteran is retired but is able to perform basic activities around 
his house, and has not required frequent hospitalization for his 
spinal disability.  No examiner has stated the Veteran's low back 
disability alone was the cause of any marked interference with 
employment.  In short, the rating criteria contemplate not only 
his symptoms but the severity of his disability.  The Board does 
not find that the schedular criteria have been inadequate for 
rating the manifestations of the service-connected lower 
extremity disability.  See 38 U.S.C.A. § 1155 (Disability 
evaluations are determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity).  For these reasons, referral for extraschedular 
consideration is not warranted.  

In conclusion, the Board finds that the preponderance of the 
evidence is against a 10 percent rating for the Veteran's 
thoracolumbar spine disability prior to April 8, 2005, and 
against a disability rating in excess of 40 percent thereafter.  
Because the preponderance of the evidence is against the 
Veteran's claims, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b).




(CONTINUED ON NEXT PAGE)


ORDER

An initial disability rating in excess of 10 percent for reactive 
changes of the lumbar and thoracic spine prior to April 8, 2005, 
is denied.  

An initial disability rating in excess of 40 percent for reactive 
changes of the thoracolumbar spine since April 8, 2005, is 
denied.  




___________________________		___________________________
    MARK W. GREENSTREET			    V. L. JORDAN
      Veterans Law Judge				Veterans Law Judge




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


Citation Nr: 0723835	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  04-20 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for myocarditis and 
congestive heart failure. 

4.  Entitlement to an initial disability rating in excess of 
10 percent for reactive changes of the lumbar and thoracic 
spine prior to April 8, 2005.  

5.  Entitlement to an initial disability rating in excess of 
40 percent for reactive changes of the thoracolumbar spine 
since April 8, 2005. 

6.  Entitlement to an initial disability rating in excess of 
30 percent for a skin disorder involving actinic keratosis, a 
fungal infection, popular lichenification, and stucco 
keratotis (hereinafter the "skin disorder").  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to September 
1974 and from April 1976 to June 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated since June 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which adjudicated the issues 
on appeal.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).   

The veteran also appealed claims involving service connection 
for sinusitis, genitourinary disorders, and a corneal scar of 
the right eyes, as well as claims concerning the propriety of 
initial ratings assigned for patellofemoral syndrome of the 
knees.  However, the veteran recently submitted a letter in 
which he indicated that he wanted to withdraw these claims.  
Therefore, these claims have been withdrawn and are not 
before the Board at this time.  38 C.F.R. § 20.204 (2006).

The issue involving service connection for heart disease, to 
include myocarditis and congestive heart failure, as well as 
the issue concerning an increased rating for a skin disorder 
are addressed in the REMAND portion of the decision below and 
are remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran developed sleep apnea in service. 

2.  The veteran is not shown to have a current bilateral 
hearing loss disability for VA compensation purposes.

3.  Prior to April 8, 2005, the veteran's thoracolumbar spine 
exhibited full range of motion, except for a 10 degree loss 
of flexion, no evidence of painful motion, and no 
radiological evidence of intervertebral disc syndrome.  

4.  Since April 8, 2005, there has been no evidence of 
ankylosis of the thoracolumbar spine or intervertebral disc 
syndrome.  




CONCLUSIONS OF LAW

1.  Sleep apnea was incurred in service.  38 U.S.C.A. §§ 
1110, 1131 (West Supp. 2005); 38 C.F.R. § 3.303 (2006).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).

3.  The criteria for an initial disability rating in excess 
of 10 percent for reactive changes of the lumbar and thoracic 
spine have not been met prior to April 8, 2005.  38 U.S.C.A. 
§ 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5292 (effective prior to September 26, 
2003); Diagnostic Code 5243 (effective September 26, 2003).

4.  The criteria for a disability rating in excess of 40 
percent for reactive changes of the thoracolumbar spine have 
not been met since April 8, 2005.  38 U.S.C.A.          § 
1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5292 (effective prior to September 26, 
2003); Diagnostic Code 5243 (effective September 26, 2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Sleep Apnea

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The veteran was afforded a VA examination in January 2002, 
several months prior to his separation from active duty.  
During the interview, the examiner noted the veteran's 
history of snoring and symptoms which sounded "very likely 
to be sleep apnea."  The veteran reported that he would 
awaken startled while gasping for air.  His wife also 
observed these episodes.  The examiner, however, did not 
order a sleep study to confirm the diagnosis of sleep apnea. 

Nevertheless, obstructive sleep apnea was confirmed during a 
sleep study at West Florida Hospital in March 2004.  Thus, 
based on the veteran's complaints of sleep apnea in service, 
his statements concerning continuity of symptomatology since 
service, and a confirmed diagnosis of obstructive sleep apnea 
within two years of his separation from service, the Board 
finds that the veteran's sleep apnea was incurred in service.  
See 38 C.F.R. § 3.303; see also Barr v. Nicholson, No. 04-
0534 (Vet. App. June 15, 2007).  Accordingly, service 
connection for sleep apnea is granted. 

II.  Service Connection for Bilateral Hearing Loss

The veteran claims that he has a bilateral hearing loss 
disability as a result of acoustic trauma while on active 
duty.  However, because audiometric testing does not show 
that he has a hearing loss disability for VA compensation 
purposes, his claim must be denied based on the absence of a 
current disability. 

With regard to the first element of a current disability for 
hearing loss, impaired hearing for VA purposes will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hz is 
40 decibels or greater; or when the auditory threshold for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Simply stated, while the veteran may have some limited loss 
of hearing at this time, he must have a certain level of 
hearing loss for it to be considered a "disability" for VA 
purposes. 

The only audiometric testing was performed by VA in April 
2002.  Testing in the right ear revealed a 50-decibel loss at 
the 500 and 1000 Hz levels, a 15-decibel loss at the 2000 Hz 
level, and a 20-decibel loss at the 3000 and 4000 Hz levels, 
for an average of 15.  Testing in the left ear revealed a 5-
decibel loss at the 500, 1000, and 2000 Hz levels, a 15-
decibel loss at the 3000 Hz level, and a 25-decibel loss at 
the 4000 Hz level, for an average of 12.5.  Speech 
discrimination was 96% in the right ear and 100% in the left.  

In light of these findings, a hearing loss disability for VA 
purposes has not been shown.  38 C.F.R. § 3.385.  Hence, in 
the absence of a current hearing loss disability, the claim 
must be denied.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that compensation 
may only be awarded to an applicant who has a disability 
existing on the date of the application, and not for a past 
disability); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in the absence of proof of the presently claimed 
disability, there can be no valid claim).

The Board places greater probative value on the findings 
contained in the above audiological evaluation report than 
the veteran's own lay statements in support of his claim.  
See Barr v. Nicholson, No. 04-0534 (Vet. App. June 15, 2007).  
While the veteran is competent to discuss his symptoms of 
bilateral hearing loss, he is not competent to state that 
they meet the requirements of 38 C.F.R. § 3.385, which 
requires medical expertise.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for bilateral hearing loss.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is clearly against the veteran's claim, the doctrine 
of reasonable doubt is not for application, 38 U.S.C.A.               
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990), and the appeal is denied.


III. Increased Ratings Involving the Thoracolumbar Spine

In June 2002, the RO granted service connection and assigned 
a 10 percent rating for reactive changes of the lumbar spine.  
The RO also granted service connection and assigned a 
noncompensable (zero percent) rating for reactive changes of 
the thoracic spine.  The effective date for both awards was 
July 1, 2002.  The veteran appealed those decisions with 
respect to the assigned ratings.  Therefore, separate ratings 
may be assigned for separate periods of time based on the 
facts found, a practice known as "staging", with equal 
consideration for the entire body of evidence.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board points out that rating the veteran's lumbar and 
thoracic spine separately violates the anti-pyramiding 
provision of 38 C.F.R. § 4.14, which states that the 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  In 
Esteban v. Brown, 6 Vet. App. 259 (1994), the United States 
Court of Appeals for Veterans Claims (Court) held that, for 
purposes of determining whether the appellant is entitled to 
separate ratings for different problems or residuals of an 
injury, such that separate evaluations do not violate the 
prohibition against pyramiding, the critical element is that 
none of the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions.  

Since the symptoms involving the veteran's reactive changes 
of the lumbar and thoracic spine produce identical symptoms, 
i.e., limitation of motion of the lumbar spine, they will be 
rated as one disability. 

Indeed, the RO came to this conclusion when it issued a 
rating decision in July 2006 in which it recharacterized the 
disability on appeal as degenerative disc disease of the 
lumbar and thoracic spine and assigned a 40 percent rating 
for this single disability, effective April 8, 2005.  The 
Board agrees with the RO's approach of rating this as a 
single disability.  However, the Board takes exception with 
defining the disability as including degenerative disc 
disease, as no medical evidence confirms the presence of 
degenerative disc disease.  Therefore, the disability on 
appeal will be characterized as reactive changes of the 
thoracolumbar spine.  

Since the RO did not grant the 40 percent rating back to the 
date of claim, July 1, 2002, two issues are on appeal before 
the Board: (1) entitlement to an initial disability rating in 
excess of 10 percent for reactive changes of the lumbar and 
thoracic spine prior to April 8, 2005; (2) entitlement to a 
disability rating in excess of 40 percent for reactive of the 
thoracolumbar spine since April 8, 2005.

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The RO initially rated the veteran's thoracolumbar spine 
disability under the rating criteria for limitation of motion 
of the lumbar spine.  At the time of the veteran's claim, 
limitation of motion of the lumbar spine was evaluated under 
DC 5292, which provides a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a 40 percent rating for severe 
limitation of motion of the lumbar spine.  See 38 C.F.R. § 
4.71a, DC 5292.

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Rating Schedule.  
However, the Schedule for Rating Disabilities provides some 
guidance by listing normal ranges of motion of the 
thoracolumbar spine for VA purposes to be 90 degrees of 
flexion, 30 degrees of extension, 30 degrees of lateral 
flexion, and 30 degrees of rotation.  See Schedule for Rating 
Disabilities effective September 26, 2003, Plate V. 68 Fed. 
Reg. 51,458 (Aug. 27, 2003).  

The Board notes that the criteria for rating disabilities of 
the spine were amended on two occasions.  The Board is 
required to consider the claim in light of both the former 
and revised schedular rating criteria to determine whether an 
increased rating for the veteran's lumbosacral strain is 
warranted.  As will be discussed below, however, only one 
amendment pertains to the veteran's thoracolumbar spine 
disability.  VA's Office of General Counsel has determined 
that the amended rating criteria, if favorable to the claim, 
can be applied only for periods from and after the effective 
date of the regulatory change.  See VAOPGCPREC 3-00; 38 
U.S.C.A.      § 5110(g).  

The first amendment pertains to intervertebral disc syndrome 
and became effective on September 23, 2002.  See 38 C.F.R. § 
4.71a, DC 5293 (September 23, 2002).  However, the veteran's 
thoracolumbar spine disability is not manifested by 
intervertebral disc syndrome.  In this regard, the Board 
places significant probative value on X-rays performed in 
April 2005 which were interpreted as showing that the lumbar 
and thoracic spine were essentially normal, with only minor 
lateral spurring on the lower thoracic vertebral bodies.  The 
diagnostic impression was normal lumbar spine and minor 
reactive changes of the thoracic spine (expected for someone 
of the veteran's age).  Thus, the regulatory amendment 
pertaining to intervertebral disc syndrome does not apply to 
the veteran's thoracolumbar spine disability.

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised.  The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 20 percent rating where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
requires forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a, DC 5237 (2006).





A.  Prior to April 8, 2005

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a disability rating in excess of 10 percent for the veteran's 
thoracolumbar spine disability for the period prior to April 
8, 2005.  

The evidence during this period shows that range-of-motion 
testing of the veteran's thoracolumbar spine was performed on 
only one occasion during a VA examination in January 2002.  
At that time, his spine demonstrated flexion of 80 degrees, 
extension of 45 degrees, rotation of 90 degrees bilaterally, 
and normal lateral flexion, all of which were without pain.  
Thus, the veteran's lumbar spine demonstrated only a 10 
degree loss of flexion, while all other movements were either 
normal or greater than normal.  As such, this report provides 
highly probative evidence against the claim, as it shows 
essentially full range of motion.

Under the amended rating criteria, the veteran's 
thoracolumbar spine clearly demonstrates flexion greater than 
60 degrees and a combined range of motion greater than 120 
degrees.  In this regard, the January 2002 VA examination 
report lists flexion of 80 degrees, with a combined range of 
motion greater than 120 degrees, thereby precluding a 20 
percent disability rating under the newly revised General 
Rating Formula for Diseases and Injuries of the Spine.  There 
is also no evidence of any muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Thus, prior to April 8, 2005, there is no basis 
for a disability rating in excess of 10 percent under 
applicable rating criteria pertaining to limitation of 
motion, even with consideration of the veteran's complaints 
of pain.

The Board also finds that a disability rating in excess of 10 
percent is not warranted based on functional loss due to 
pain, weakness, fatigability, or incoordination of the lumbar 
spine.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  Since the VA examiner 
in January 2002 indicated that all movements were without 
pain, there is simply no basis to assign a disability rating 
in excess of 10 percent under these provisions.  Simply 
stated, without taking into consideration the problems with 
pain, the evaluation at that time could not be justified. 

The Board thus concludes that the veteran's thoracolumbar 
spine does not meet the criteria for a disability rating 
greater than 10 percent under applicable rating criteria for 
the entire period prior to April 8, 2005.  

B.  Since April 8, 2005

The RO assigned a 40 percent disability rating for the 
veteran's thoracolumbar spine disability based on findings 
contained in a VA examination performed on April 8, 2005.  
Since 40 percent is the maximum rating available under the DC 
5292, an increased rating is only available under the revised 
criteria by showing that the thoracolumbar spine is 
ankylosed.  

However, the April 2005 VA examination report does not show 
that the veteran's
thoracolumbar spine is ankylosed, as motion is possible in 
every direction.  In fact, the veteran's thoracolumbar spine 
demonstrated flexion of 50 degrees, extension of 20 degrees, 
lateral flexion of 20 degrees to the right and 10 degrees to 
the left, and rotation of 20 degrees bilaterally.  Indeed, 
these findings do not even meet the criteria for a 40 percent 
rating.  

In short, a disability rating in excess of 40 percent is not 
warranted under the newly revised General Rating Formula for 
Diseases and Injuries of the Spine, even with consideration 
of the veteran's complaint of painful motion.  38 C.F.R. 
§§ 4.40, 4.45.

In conclusion, the Board finds that the preponderance of the 
evidence is against a 10 percent rating for the veteran's 
thoracolumbar spine disability prior to April 8, 2005, and 
against a disability rating in excess of 40 percent since 
April 8, 2005.  
Because the preponderance of the evidence is against the 
veteran's claims, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b).



IV.  The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO dated in April 2003 
and March 2004: (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claims; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested that he provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.            § 3.159(b) apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case (SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, No. 02-1077 (U.S. Vet. App. 
December 21, 2006) [hereinafter Mayfield III].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the veteran's contentions as well as the communications 
provided to the veteran by the VA, it is reasonable to expect 
that the veteran understands what was needed to prevail.  See 
Sanders v. Nicholson, (Fed. Cir. May 16, 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, the veteran was afforded two VA examinations to 
determine the severity of his thoracolumbar spine disability.  
Based a review of the record, the Board finds that these 
examinations appear adequate for rating purposes, as they 
report findings addressed in the applicable rating criteria.  
The veteran was also afforded a VA examination to determine 
whether he has a hearing loss disability for VA purposes.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.


ORDER

Service connection for sleep apnea is granted. 

Service connection for bilateral hearing loss is denied. 

An initial disability rating in excess of 10 percent for 
reactive changes of the lumbar and thoracic spine prior to 
April 8, 2005, is denied.  

An initial disability rating in excess of 40 percent for 
reactive changes of the thoracolumbar spine since April 8, 
2005, is denied. 


REMAND

The Board finds that additional development is needed before 
it can adjudicate the veteran's claim of entitlement to 
service connection for myocarditis and congestive heart 
failure, as well as the claim of entitlement to a disability 
rating in excess of 30 percent for a skin disorder involving 
actinic keratosis, a fungal infection, popular 
lichenification, and stucco keratotis.

With respect to the veteran's heart disease, identified as 
myocarditis and congestive heart failure, the service medical 
records show that in 1994 he was treated for myocarditis 
complicated by congestive heart failure and pulmonary edema.  
This condition apparently resolved, however, as a MUGA scan 
in February 2002 was normal.  

Post-service medical records also make no reference to 
myocarditis or congestive heart failure. 

However, the record shows that the veteran was admitted to 
the emergency room at Sacred Heart Hospital in March 2003 for 
chest pain.  A coronary angiography revealed mild diffuse 
plaquing in the coronary tree without any high-grade 
obstructive lesions.  This report may indicate the presence 
of coronary artery disease within one year of the veteran's 
separation from active duty.  

This is important because service connection for coronary 
artery disease may be presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 
(2006).  Therefore, a VA examination is needed to determine 
whether the veteran has heart disease, to include coronary 
artery disease, that had its onset either in service or 
during the one-year presumptive period after service.

Next, the Board notes that the veteran's skin disorder, rated 
as 30 percent disabling, has been rated by analogy to eczema 
under DC 7806.  At the time the veteran filed his claim, the 
next higher rating of 50 percent was assigned for eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  See 
38 C.F.R.  § 4.118, DC 7806.

During the course of this appeal, VA issued new regulations 
for evaluating skin disabilities, effective August 30, 2002.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002).  Under the 
revised criteria, the next higher rating of 60 percent 
requires evidence of exposure to more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected; or the need for constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs during the past 12-month period.  Id.

In light of the revised rating criteria, the Board finds that 
the veteran should be afforded an additional VA examination 
to determine whether his skin disorder meets the criteria for 
a 60 percent disability rating under the revised criteria.  
See Massey v. Brown, 7 Vet. App. 204 (1994) (holding that an 
examination must provide sufficient information to rate the 
disability in accordance with the applicable rating 
criteria). 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled to 
undergo a VA examination to determine 
whether he has heart disease, to include 
coronary artery disease, as a result of 
service.  All necessary studies and tests 
should be conducted.  The veteran's 
claims file should be made available to 
the examiner for review.  Following an 
examination of the veteran and a review 
of the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the veteran 
has heart disease, to include coronary 
artery disease, that he was either 
manifested in service or within one year 
of his separation from service in June 
2002.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and extent of his service-
connected skin disorder.  The claims file 
should be made available to the examiner 
for review.  The examiner should address 
whether there is any ulceration, 
extensive exfoliation or crusting and, if 
so, to what extent.  

The examiner should also determine 
whether any systemic or nervous 
manifestations are present, and whether 
this condition is exceptionally 
repugnant.  In addition, the examiner 
should state whether this disorder 
affects more than 40 percent of the 
veteran's entire body or more than 40 
percent of exposed areas; or whether he 
requires constant or near-constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs during a 
12-month period.  

3.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If either benefit sought is 
not granted in full, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  

The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


